DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is responsive to communication filed 4/7/21.

Response to Arguments

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The arguments are general merely describe features of the prior art.  Thus, examiner maintain the previous rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kochi et al (9,977,983).

Regarding claims 1, 5 and 9 Kochi discloses,
 	Generate, based on three-dimensional point cloud data indicating three- dimensional coordinates of each point on a three-dimensional object, image data in which two-dimensional coordinates of each point and a depth of each point are associated with each other (note col. 7 lines 61-63, examiner interpret as merely point cloud data of an object obtained using laser scanner);
 	Specify, as a target point, a point of the three-dimensional point cloud data corresponding to an edge pixel included in an edge portion of the image data, and specifies, as a neighbor point, a point of the three-dimensional point cloud data corresponding to a neighbor pixel of the edge pixel (note fig. 7 block 402 and col. 20 lines 51-55, endpoints are selected as target feature points); and
 	Eliminate the target point based on a number of the neighbor points at which a distance to the target point is less than a predetermined distance (note col. 11 lines 58-66, col. 12 lines 1-9 and 22-32, examiner interprets as similar to non-planar removing unit, fitting accuracy local flat plane uses distances between points, compared with threshold to determine non-plane area to be removed).

Regarding claims 2, 6 and 10 Kochi discloses,
 	Wherein the processor is configured to obtain the three-dimensional point cloud data from a distance sensor, wherein the distance sensor generates the three-dimensional point cloud data by executing a raster scan on the three-dimensional object and obtaining the three- dimensional coordinates of each point on the three-dimensional object in a predetermined order (note col. 9 lines 15-32, data processing device obtain point cloud position data from laser scanner examiner interpret as distance sensor).

Regarding claims 3, 7 and 11 Kochi discloses,
 	Wherein the processor is configured to: calculate a distance per pixel of the image data based on a focal length of the distance sensor: and specify, from a relationship between the distance per pixel and the predetermined distance, a range of pixels on the edge pixel corresponding to the neighbor point (note fig. 6 and col. 18 lines 17-29 and col. 17 lines 40-51, examiner interprets baseline length as focal length, from relationship between feature points of a left and right image).

Regarding claims 4, 8 and 12 Kochi discloses,
 	Wherein the processor is configured to eliminate the target point in a case where the number of the neighbor points at which the distance to the target point is less than the predetermined distance is less than a predetermined number (note col. 11 lines 58-66, col. 12 lines 1-9 and 22-32, examiner interprets as similar to non-planar removing unit, fitting accuracy local flat plane uses distances between points, compared with threshold to determine non-plane area to be removed).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449.  The examiner can normally be reached on Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






G.D.
May 28, 2021
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664